ORDER

PER CURIAM
Tara Ward and Lawrence LaBarge (“Buyers”) appeal, from the trial court’s Order and Judgment Nunc Pro Tunc granting West County Motor Company’s (“Dealer’s”) Motion for Directed Verdict at the Close of all Evidence and holding that Dealer’s liquidated damages clause was lawful. Dealer also cross-appeals from the trial court’s 'granting of Buyers’ Motion for Attorney’s Fees incurred during Buyers’ first appeal in this case. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by'a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).